PARKS, Presiding Judge,
dissenting:
The Sixth Amendment to the Federal Constitution provides that “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, ...” U.S. Const, amend. VI (Emphasis added). Forty-five states, including Oklahoma, have constitutional provisions specifically guaranteeing the right to a public trial.1 The right to a public trial is personal to the defendant, and it is a necessary component of a fair trial. Gannett v. DePasquale, 443 U.S. 368, 380, 99 S.Ct. 2898, 2905-6, 61 L.Ed.2d 608 (1979) (plurality opinion). Although not absolute, this right may not be abridged without “findings that closure is essential to preserve higher values and is narrowly tailored to serve that interest. The interest is to be articulated along with findings specific enough that a reviewing court can determine whether the closure order was properly entered.” Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 510, 104 S.Ct. 819, 824, 78 L.Ed.2d 629 (1984). In short, “prior to issuing a closure order, a trial court should be obliged to show that the order in question constitutes the least restrictive means available for protecting compelling state interests.” Id. at 520, 104 S.Ct. at 830 (Marshall, J., concurring in judgment) (emphasis in original). Strict enforcement of this right is necessary to protect a fundamental and important function, which is that “the public may see that [the accused] is fairly dealt with and not unjustly condemned, and that the presence of interested spectators may keep his triers keenly alive to a sense of their *850responsibility and to the importance of their functions.” Gannett v. DePasquale, supra, 443 U.S. at 380, 99 S.Ct. at 2905, quot-' ing, I Cooley, Constitutional Limitations 647 (8th ed. 1927).
I do not believe the reasons articulated by the trial court, and re-affirmed by the majority, provide an “overriding interest” of “higher values” sufficient to overcome the presumption of openness. Press-Enterprise v. Superior Court, 464 U.S. 501, 510, 104 S.Ct. 819, 824, 78 L.Ed.2d 629 (1984). First, I cannot accept the trial court’s finding that the age of the victim provides a sufficient overriding factor. The Supreme Court, in Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 102 S.Ct. 2613, 73 L.Ed.2d 248 (1982) held that a statute requiring closure of the courtroom during the testimony of alleged sexual victims, based on the age of the victims, is invalid, although special circumstances may permit closure on a case-by-case basis. Thus, although the victim in question here is a 15-year-old which, in and of-itself, provides no basis for the closure order. Id. at 607-10, 102 S.Ct. 2620-22. Furthermore, the fact the court guaranteed appellant his constitutional right to confrontation does not safeguard the purposes of the right to a public trial, as enumerated by the Supreme Court in Gannett v. DePasquale, and quoted above.
The State argues that the appellant has demonstrated no prejudice from the closure order. However, in this context I agree with the holding of the Eighth Circuit Court of Appeals in Davis v. United States, 247 F. 394 (8th Cir.1917) that “[a] violation of the constitutional right [to a public trial] necessarily implies prejudice and more than that need not appear. Furthermore, it would be difficult, if not impossible, in such cases for a defendant to point to any definite, personal injury. To require him to do so would impair or destroy the safeguard.” Id. at 398-399. See also Tanksley v. United States, 145 F.2d 58 (9th Cir.1944) (closure of a trial is presumed prejudicial).
Accordingly, I dissent.

. The States are listed in Gannett v. DePasquale, 443 U.S. 368, 414 n. 3, 99 S.Ct. 2898, 2923 n. 3, 61 L.Ed.2d 608 (Blackmun, J., concurring in part, dissenting in part).